
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Apostle Frederick K.C. Price on
		  his 80th birthday.
	
	
		Whereas, on January 3, 2012, Apostle Frederick K.C. Price
			 celebrated his 80th birthday;
		Whereas Apostle Price was born in Santa Monica,
			 California, in 1932, the eldest of two sons and one daughter of Winifred and
			 Fred Price;
		Whereas Apostle Price attended McKinley Elementary School
			 in Santa Monica, Foshay Junior High, Manual Arts and Dorsey High Schools in Los
			 Angeles;
		Whereas Apostle Price received an honorary diploma from
			 the Rhema Bible Training Center in 1976 and an honorary Doctorate of Divinity
			 Degree from Oral Roberts University in 1982;
		Whereas during the next 17 years, Apostle Price embarked
			 upon a spiritual journey, joining 4 different denominations and pastoring in 3
			 of them;
		Whereas through this spiritual journey, Apostle Price was
			 an assistant pastor in the Baptist church from 1955 to 1957, then pastored an
			 AME (African Methodist Episcopal) church in Val Verde, California, from 1957 to
			 1959; from there, Apostle Price went to the Presbyterian Church, then to the
			 Christian and Missionary Alliance in 1965;
		Whereas in 1973, Apostle Price and 300 parishioners moved
			 from West Washington to establish Crenshaw Christian Center (CCC) in Inglewood,
			 California;
		Whereas in 1984, the Crenshaw Christian Center outgrew its
			 Inglewood facility resulting in the purchase of the former Pepperdine
			 University Los Angeles campus; in 1986, the construction of the Faithdome
			 began, was finished in 1989, and dedicated on January 21, 1990;
		Whereas the Faithdome is one of the largest church
			 sanctuaries in the United States, with seating for just under 10,000 people,
			 which is more than enough to accommodate the 4,000+ regular attendees out of a
			 church membership that totals over 22,000;
		Whereas in 1990, Apostle Price founded the Fellowship of
			 Inner City Word of Faith Ministries, which has since been renamed to the
			 Fellowship of International Christian Word of Faith Ministries, whose mission
			 is to provide fellowship, leadership, guidance, and a spiritual covering for
			 those desiring a standard of excellence in ministry;
		Whereas in 1998, he received the prestigious
			 Horatio Alger Award and The Kelly Miller Smith Interfaith
			 Award;
		Whereas in 2003, Apostle Price established the New York
			 Church-Crenshaw Christian Center East;
		Whereas in 2010, Apostle Price established a new Ministry
			 Training School in 2010 at the West Coast campus of Crenshaw Christian Center
			 in Los Angeles;
		Whereas Apostle Price met his wife, Betty Price, while
			 attending Dorsey High School; they married in March 1953, and have 4
			 children—Angela Marie Evans, Cheryl Ann Price, Stephanie Pauline Buchanan, and
			 Pastor Frederick Kenneth Price;
		Whereas Crenshaw Christian Center has also birthed
			 F.K.C.P. III Schools, which encompasses a preschool, elementary, middle, and
			 high school;
		Whereas Apostle Price is known worldwide through the
			 Ever Increasing Faith TV, radio, CD, and tape ministry, which
			 reaches more than 15,000,000 households each week and airs in 15 of the 20
			 largest markets throughout the United States, according to recent Nielson
			 ratings;
		Whereas Apostle Price has authored 50 books on faith,
			 healing, prosperity, and the Holy Spirit, with over 2,100,000 copies in print
			 since 1976; and
		Whereas through his ministry, he serves as an inspiration
			 to the faith community: Now, therefore, be it
		
	
		That the House of Representatives
			 honors Apostle Frederick K.C. Price for his 80th birthday and his philanthropy,
			 service and social justice efforts worldwide.
		
